CHARGE TO THE' JURY.
Estee, J.
Gentlemen of tine Jury:- .The defendant in this case is indicted for violating the provisions of Section 3242 of the Devised Statutes of the United States, iu that, lie carried on the business of a retail liquor dealer1 without having paid the special tax required by the government.
To this indictment, the defendant pleaded not guilty.
In this case, gentlemen., yon are to he .the sole judges of the facts; the law you are toi take from the -Court.
In all criminal cases, innocence is presumed until guilt is proven. I ¡therefore instruct you that-in considering the evidence in this case-, you are toi remember that the burden of proof lies upon the government to establish the giuilt of the defendant, and you are to give thei defendant the benefit of all reasonable doubts. And by a reasonable doubt, gentlemen, I mean, that, after an entire comparison! '¿nd consideration of all thie evidence, your minds are left in that condition in which you cannot say that you feel .an abiding conviction to a moral certainty of the guilt of the defendant.
In arriving -at a verdict in this case yon are not necessarily to he controlled by the number of witnesses Who may have testified on one side or the other, hut rather by'.the conviction which the testimony may convey to your minds of the truth or falsity of the charge; whether such testimony he given by one or many witnesses. ’. V
Gentlemen of the jury, I instruct you' tjhat it is the policy of the government of the United States to levy a special tax upon certain occupations; among them being, -that 'of a retail dealer in liquors.
Congress has defined the terms “retail liquor dealer” as follows:
“Every person who sells or offers for sale, foreign or domestic distilled spirits, wines or malt liquors, otherwise than as hereinafter provided, in less quantities, than five gallons at *150the same timo, shall be regarded as a, retail dealer in liquors.” Subdivision) 4, Section 3244, R. S., U. S.
The words “otherwise than as hereinafter provided.” has been held by the Supreme Court, of the United States to refer to. •wholesale liquor dealers in distilled spirits, wholesale and retail dealers in malt liquors, brewers and others, who are either exempt from, taxation, or pay a different tax.
The question then presented for your consideration) in this case is,—
Did tire defendant carry on the business of a retail liquor dealer? ,
In this connection, gentlemen., I instruct you that when, a person obtains spirituous or m'alt liquors which he intends to sell again in small quantities, to any one who may wish to. purchase the same; or who having spirituous or malt liquor's on hand, intends to sell those spirituous or -malt liquors to a,ny person who may apply for tbei same in small quantities, — or, in the language of the statute in quantities of “lees, than five gallons”, he. must pay the special tax required by the government. And if ha does not pay the special tax, his attempt to cany out his intention, is a violation of the law, for he is engaged in the business of retailing liquor without having conformed to .the law by the payment of such tax.
I instruct you further, gentlemen, that if you bring in a verdict in ibis case of either guilt or innocence', it must be by the unanimous assent of all your members.